

















June 28, 2016












Mr. Corrado De Gasperis Comstock Mining Inc.
1200 America Flat Road, PO Box 1118 Virginia City, NV 89440


Dear Corrado:


International Assets Advisory LLC ("IAA"), by and through its OSJ Branch Office
Rockport Global Advisors, (collectively "ADVISOR") is pleased to act as
financial advisor and placement agent to Comstock Mining Inc., (the "Company")
with respect to strategic advisory services and the Company's capital raising
efforts via the Board approved ATM from the Company's shelf registration
statement declared effective by the SEC on February 5, 2016,, with an expiration
date of February 5, 2019. ADVISOR will also assist the Company in the review of
potential financing alternatives available to the Company, to provide the
Company with recommendations with respect to the options available to it for
meeting its capital needs, and to evaluate potential strategic options.


1.
Services. In connection with this engagement, ADVISOR will perform the following
services:



a.
Review the Company's current financing arrangements;



b.
Analyze the Company's operating projections and market conditions;



c.
Provide the Company management with recommendations regarding methods of
addressing the Company's financing needs;



d.
To represent the Company in its efforts to obtain financing in the form of a
private sale(s) of shares or direct market sale(s) of securities under the
approved ATM. ADVISOR will assist the Company with potential investors who may
have an interest in purchasing the Company's common shares in a negotiated sale
and will advise the Company with respect to the proposed terms and conditions of
the purchase. ADVISOR will help the Company prepare for investor meetings,
management presentations, responses to requests for data and other activities.
ADVISOR will assist the Company in managing the process of negotiating and
closing the financing. This includes reviewing all proposals from potential
financing sources, analyzing the terms of such proposals and participating in
presentations to the Company's Board of Directors regarding any proposals, as
well as reviewing the transaction documentation and other closing activities.
The Company is free, at its sole discretion, to accept or reject the terms of
any proposed purchase;











2. Information Provided to ADVISOR, In connection with our engagement, the
Company has agreed to furnish to ADVISOR on a timely basis, all relevant
information needed by ADVISOR to perform under the
 




--------------------------------------------------------------------------------







Comstock Mining Inc.                                        Page 2
June 28, 2016




terms of this agreement. During our engagement, it may be necessary for us: to
interview the management of, the


auditors for, and the consultants and advisors to the Company; to rely (without
independent verification) upon data furnished to us by them; and to review any
financial and other reports relating to the business and financial condition of
the Company as we may determine to be relevant under the circumstances. In this
connection, the Company will make available to all relevant information,
including such information as we may request with respect to the assets,
liabilities, earnings, earning power, financial condition, historical
performance, future prospects and financial projections and the assumptions used
in the development of such projections. We agree that all non-public information
obtained by us in connection with our engagement will be held by us in
confidence and will be used by us solely for the purpose of performing our
obligations relating to our engagement.


We do not assume any responsibility for, or with respect to, the accuracy,
completeness or fairness of the information and data supplied to us by the
Company or its representatives. In addition, the Company acknowledges that we
will assume, without independent verification, all information supplied to us
with respect to the Company to be true, correct and complete in all material
respects and not contain any untrue statements of material fact or omit to state
a material fact necessary to make the information supplied to us not misleading.
If at any time during the course of our engagement the Company becomes aware of
any material change in any of the information previously furnished to us, it
will promptly advise us of the change.




3.
Company Representations. The Company will:



a.
Retain Company counsel and request that they address and deliver to the Company
and us a letter dated as of the date of the Closing any Capital Raising
Transaction containing statements customary for similar transactions and
addressing such additional matters as ADVISOR shall reasonably request;



b.
As a condition to the closing of any public offering transaction, retain
independent public accountants and request that they address and deliver to the
Company and to ADVISOR a letter or letters (which letters are frequently
referred to as "Comfort Letters") dated as of the date of the Closing of the
Capital Raising Transaction;



c.
As a condition to the closing of any public offering transaction, obtain from
its officers and directors written lock-up agreements restricting each such
person from selling any shares of Common Stock of the Company for a period of 90
days after the closing of the transaction without the prior written consent of
ADVISOR, in a form reasonably acceptable to both the Company and ADVISOR.





4.
Scope of Engagement The Company acknowledges that we will not make, or arrange
for others to make, an appraisal of any physical assets of the Company. ADVISOR
has been engaged by the Company only in connection with the matters described in
this letter agreement and for no other purpose. We have not made, and will
assume no responsibility to make any representation in connection with our
engagement as to any legal matter. Except as specifically provided in this
letter agreement, ADVISOR shall not be required to render any advice or reports
in writing or to perform any other services.







--------------------------------------------------------------------------------






Comstock Mining Inc.                                        Page 3
June 28, 2016


5.
Term of Engagement. Our representation on an exclusive basis will continue for a
period of not less than Twelve (12) months from the date this letter agreement
is executed with ADVISOR or the expiration of the Effective Shelf Registration
which shares are registered for sale under the Board approved ATM, whichever is
longer; provided however, that either party may terminate the relationship at
any time upon thirty (30) days written notice to the other party.
Notwithstanding the foregoing, in the event of termination or expiration of this
agreement, ADVISOR's expenses incurred will be payable in full.





6.
Fees and Expenses. ALL Fees and Expenses due will be made payable to and sent
directly to the broker/dealer IAA.



The Company agrees to pay the success fees provided for below:


a.
Financial Advisory Fee/ Placement Fee. The Company will pay a non-refundable
retainer of $5,000 which will cover the first 30 days of the engagement, which
is due with the execution of this agreement and pay $5,000 monthly thereafter
the 1st of each month for the remaining term of this agreement.



b.
Placement Agent Fee: Any sales of Company securities as dictated to ADVISOR
under the board approved ATM transaction(s) will pay to ADVISOR a 2.5% (two and
one half percent) commission which will be paid directly from gross proceeds of
the sale prior to settlement of the transaction and funds being dispersed to the
Company.



c.
Expenses: Company will reimburse ADVISOR for all approved out of pocket expenses
incurred under execution of this Financial Advisory Agreement.



d.
It shall be noted that the fee structure set forth herein applies to a
contemplated offering of securities by the Company from the current Effective
Shelf Registration (as described in first paragraph) under the Board approved
ATM only.







7.
Indemnity and Contribution. The parties agree to the terms the indemnification
agreement attached hereto as Appendix A and incorporated herein by reference.
The provisions of this paragraph shall survive any termination of this
agreement.







--------------------------------------------------------------------------------






Comstock Mining Inc.                                        Page 4
June 28, 2016


8.
Other Business. The Company understands that if ADVISOR is asked to act for the
Company in any other formal additional capacity relating to this engagement but
not specifically addressed in this letter under section (6), then such
activities shall constitute separate engagements and the terms and conditions of
any such additional engagements will be embodied in one or more separate written
agreements, containing provisions and terms to be mutually agreed upon,
including without limitation appropriate indemnification provisions. The
indemnity provisions in Appendix A shall apply to any such additional
engagements, unless superseded by an indemnity provision set forth in a separate
agreement applicable to any such additional engagements, and shall remain in
full force and effect regardless of any completion, modification or termination
of ADVISOR's engagement(s).





9.
Other ADVISOR Activities. ADVISOR is an independent firm that offers brokerage
and investment services through IAA, (the Broker/Dealer). All Securities are
offered through IAA (member FINRA/SIPC). In the ordinary course of our
activities, ADVISOR or its affiliates may hold positions, for its own account or
the accounts of customers, in equity, debt or other securities of the Company.
The Company also acknowledges that ADVISOR and its affiliates are in the
business of providing financial services and consulting advice to others.
Nothing herein contained shall be construed to limit or restrict ADVISOR in
conducting such business with respect to others, or in rendering such advice to
others, except as such advice may relate to matters relating to the Company's
business and properties and that might compromise confidential information
delivered by the Company to ADVISOR.



10.
Confidentiality of Advice. Except as otherwise provided in this paragraph, any
written or other advice rendered by ADVISOR pursuant to its engagement hereunder
is solely for the use and benefit of the Board of Directors of the Company and
shall not be publicly disclosed in whole or in part, in any manner or
summarized, excerpted from or otherwise publicly referred to or made available
to third parties, other than representatives and agents of the Board of
Directors, without ADVISOR's prior written approval, unless such disclosure is
required by law. In addition, ADVISOR may not be otherwise publicly referred to
without its prior written consent.





11.
Compliance with Applicable Law. In connection with this engagement, the Company
and ADVISOR will comply with all applicable federal, state and foreign
securities laws and other applicable laws and regulations.



12.
Independent Contractor. ADVISOR is and at all times during the term hereof will
remain an independent contractor, and nothing contained in this letter agreement
will create the relationship of employer and employee or principal and agent as
between the Company and ADVISOR or any of its employees. Without limiting the
generality of the foregoing, all final decisions with respect to matters about
which ADVISOR has provided services hereunder shall be solely those of the
Company, and ADVISOR shall have no liability relating thereto or arising
therefrom. ADVISOR shall have no authority to bind or act for the Company in any
respect. It is understood that ADVISOR's responsibility to the Company is solely
contractual in nature and that ADVISOR does not owe the Company, or any other
party, any fiduciary duty as a result of its engagement.





13.
Successors and Assigns . This letter agreement and all obligations and benefits
of the parties hereto shall bind and shall inure to their benefit and that of
their respective successors and assigns. The indemnity and contribution
provisions incorporated into this letter agreement are for the express benefit
of the







--------------------------------------------------------------------------------








Comstock Mining Inc.                                        Page 5
June 28, 2016




officers, directors, employees, consultants, agents and controlling persons of
ADVISOR and their respective successors, assigns and parent companies.


14.
Announcements. Upon completion of Capital Raising Transaction, Acquisition
Transaction or Sale Transaction, the Company grants to ADVISOR the right to
place customary announcement(s) of this engagement in certain newspapers and to
mail announcement(s) to persons and firms selected by ADVISOR, the whole subject
to the Company's prior approval and all costs of such announcement(s) will be
borne by ADVISOR.



15.
Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be mailed by registered or certified mail, postage
prepaid, sent by facsimile or otherwise delivered by hand or by messenger
addressed:



a.
if to the Company, at the address on the first page hereof, or at such address
or facsimile number as shown in ADVISOR's records as may be updated in writing
from time to time; or



b.
if to ADVISOR, one copy should be sent to 2502 Rocky Point Drive, Suite 550,
Tampa FL 33607

, Attn: Norm Farra or at such other address as the Company shall have furnished
to the Company, facsimile number (813) 388-4270 with a copy to 100 North Tampa
Street, Suite 1000, Tampa FL 33602, Attn: Martin Traber, facsimile number (813)
221-4210 and 390 North Orange Ave, Suite 750, Orlando FL 32801 Attn: Ed
Cofrancesco, facsimile (407) 254-1505.


Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or 5 business
days after the same has been deposited in a regularly maintained receptacle for
the deposit of the United States mail, addressed and mailed as aforesaid or, if
sent by facsimile, the business day following confirmation of facsimile transfer
or, or, if sent by nationally recognized overnight delivery service, on the date
when delivered.


16.
Governing Law. This agreement shall be governed by and construed under the laws
of the State of Florida applicable to contracts made and to be performed
entirely within the State of Florida. Any dispute, claim or controversy arising
out of or relating to this agreement or the breach, termination, enforcement,
interpretation or validity thereof, shall be decided by the state and federal
courts sitting in the City and County of Tampa, FL. Both parties hereby
irrevocably waive the right to trial by jury. The prevailing party in litigation
on shall be entitled to reasonable attorneys' fees. The provisions of this
paragraph shall survive any termination of this agreement.



17.
General Provisions. No purported waiver or modification of any of the terms of
this letter agreement will be valid unless made in writing and signed by the
parties hereto. Section headings used in this letter agreement are for
convenience only, are not a part of this letter agreement and will not be used
in construing any of the terms hereof. This letter agreement constitutes and
embodies the entire understanding and agreement of the parties hereto relating
to the subject matter hereof, and there are no other agreements or
understandings, written or oral, in effect between the parties relating to the
subject matter hereof. No representation, promise, inducement or statement of
intention has been made by either of the parties hereto which is to be embodied
in this letter agreement, and none of the parties hereto shall be bound by or
liable for any alleged representation, promise, inducement or statement of
intention, not so set forth herein. No provision of this letter agreement shall
be construed in favor of or against either of the parties hereto by reason of
the extent to which either of the parties or its counsel participated in the
drafting hereof. If any provision of this letter agreement is held by a court of
competent jurisdiction to be







--------------------------------------------------------------------------------








Comstock Mining Inc.                                        Page 6
June 28, 2016


invalid, illegal or unenforceable, the remaining provisions hereof shall in no
way be affected and shall remain in full force and effect. This letter agreement
may be executed in any number of counterparts and by facsimile signature.
[Balance of Page Intentionally Blank]






--------------------------------------------------------------------------------








Comstock Mining Inc.                                        Page 7
June 28, 2016








If the foregoing correctly sets forth your understanding of our agreement,
please sign the enclosed copy of
this letter and return it to ADVISOR.




Very truly yours,


Rockport Global Advisors, LLC




By : /s/ Norm Farra, Managing Director, Investment Banking


International Asset Advisory, LLC
By: /s/ Dave Wienberger CFO














The undersigned hereby accepts, agrees to and becomes party to the foregoing
letter agreement, effective as of the date first written above.


Comstock Mining Inc.,




By: /s/ Corrado De Gasperis


Title: President & CEO














[Signature Page to Engagement Letter]






--------------------------------------------------------------------------------








Comstock Mining Inc.                                        Page 8
June 28, 2016









--------------------------------------------------------------------------------
















APPENDIX A-INDEMNIFICATION AGREEMENT


The Company agrees to indemnify and hold harmless ADVISOR (which for avoidance
of doubt also includes IAA) and their officers, directors, employees,
consultants, attorneys, agents, affiliates, parent company and controlling
persons (within the meaning of Section 15 of the Securities Act of 1933, as
amended or Section 20 of the Securities Exchange Act of 1934, as amended)
(ADVISOR and each such other persons are collectively and individually referred
to below as an "Indemnified Party") from and against any and all loss, claim,
damage, liability and expense whatsoever, as incurred, including, without
limitation, reasonable costs of any investigation, legal and other fees and
expenses incurred in connection with, and any amounts paid in settlement of, any
third party action, suit or proceeding or any claim asserted, to which the
Indemnified Party may become subject under any applicable federal or state law
(whether in tort, contract or on any other basis) or otherwise,
(i) arising out of or based upon any untrue statement or alleged untrue
statement of a material fact contained in any private placement memorandum,
registration statement or other marketing or solicitation materials (including
documents, incorporated by reference) (the "Offering Documents") or in any other
written or oral communication provided by or on behalf of the Company to any
actual or prospective purchaser of the securities or arising out of or based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading or (ii)
related to the performance by the Indemnified Party of the services contemplated
by this letter agreement (including, without limitation, the offer and sale of
the securities) and will reimburse the Indemnified Party for all expenses
(including legal fees and expenses) in connection with the investigation of,
preparation for or defense of any pending or threatened claim or any action or
proceeding arising therefrom, whether or not the Indemnified Party is a party
and whether or not such claim, action or proceeding is initiated or brought by
the Company. The Company will not be liable under clause (ii) of the foregoing
indemnification provision to the extent that any loss, claim, damage, liability
or expense is found in a final judgment by a court or arbitrator, not subject to
appeal or further appeal, to have resulted directly from the Indemnified Party's
willful misconduct or gross negligence. The Company also agrees that the
Indemnified Party shall have no liability (whether direct or indirect, in
contract, tort or otherwise) to the Company related to, or arising out of, the
engagement of the Indemnified Party pursuant to, or the performance by the
Indemnified Party of the services contemplated by, this letter agreement except
to the extent that any loss, claim, damage, liability or expense is found in a
final judgment by a court or arbitrator, not subject to appeal or further
appeal, to have resulted directly from the Indemnified Party's willful
misconduct or gross negligence.






If the indemnity provided above shall be unenforceable or unavailable for any
reason whatsoever, the Company, its successors and assigns, and the Indemnified
Party shall contribute to all such losses, claims, damages, liabilities and
expenses (including, without limitation, all costs of any investigation, legal
or other fees and expenses incurred in connection with, and any amounts paid in
settlement of, any action, suit or proceeding or any claim asserted) (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and ADVISOR under the terms of this letter agreement or (ii) if the
allocation provided for by clause
(i) of this sentence is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i), but also the relative fault of the Company and ADVISOR in connection with
the matter(s) as to which contribution is to be made. The relative benefits
received by the Company and ADVISOR shall be deemed to be in the same proportion
as the fee the Company actually pays to ADVISOR bears to the total value of the
consideration paid or to be paid by the Company and/or the Company's
shareholders in the transaction(s) contemplated ' in this letter agreement. The
relative fault of the Company and ADVISOR shall be determined by reference to,
among other things, whether any untrue or alleged untrue statement of material
fact or omission or alleged omission to state a material fact relates to
information supplied by the Company or by ADVISOR and the Company’s and
ADVISOR's relative intent, knowledge, access to information and opportunity to
correct. The Company and ADVISOR agree that it would not be just or equitable if
contribution pursuant to this paragraph were determined by pro rata allocation
or by any other method of allocation which does not take into account these
equitable considerations.






--------------------------------------------------------------------------------














Notwithstanding the foregoing, to the extent permitted by law, in no event shall
the Indemnified Party's share of such losses, claims, damages, liabilities and
expenses exceed, in the aggregate, the fee actually paid to the Indemnified
Party by the Company. The Company further agrees that, without ADVISOR's prior
written consent, which consent will not be unreasonably withheld, it will not
enter into any settlement of a lawsuit, claim or other proceeding arising out of
the transactions contemplated by this agreement unless such settlement includes
an explicit and unconditional release from the party bringing such lawsuit,
claim or other proceeding of all such lawsuits, claims, or other proceedings
against the Indemnified Parties.


The Indemnified Party will give prompt written notice to the Company of any
claim for which it seeks indemnification hereunder, but the omission to so
notify the Company will not relieve the Company from any liability which it may
otherwise have hereunder except to the extent that the Company is damaged or
prejudiced by such omission or from any liability it may have other than under
this Appendix A. The Company shall have the right to assume the defense of any
claim, lawsuit or action (collectively an "action") for which the Indemnified
Party seeks indemnification hereunder, subject to the provisions stated herein
with counsel reasonably satisfactory to the Indemnified Party. After notice from
the Company to the Indemnified Party of its election to assume the defense
thereof, and so long as the Company performs its obligations pursuant to such
election, the Company will not be liable to the Indemnified Party for any legal
or other expenses subsequently incurred by the Indemnified Party in connection
with the defense thereof other than reasonable costs of investigation. The
Indemnified Party shall have the right to employ separate counsel in any such
action and to participate in the defense thereof at its own expense; provided,
however, that the reasonable fees and expenses of such counsel shall be at the
expense of the Company if (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
the named parties to any such action (including any impleaded parties) include
both the Indemnified Party and the Company and the Indemnified Party shall have
reasonably concluded, based on advice of counsel, that there may be legal
defenses available to the Indemnified Party which are different from, or in
conflict with, any legal defenses which may be available to the Company (in
which event the Company shall not have the right to assume the defense of such
action on behalf of the Indemnified Party, it being understood, however, that
the Company shall not be liable for the reasonable fees and expenses of more
than one separate firm of attorneys for all Indemnified Parties in each
jurisdiction in which counsel is needed). Despite the foregoing, the Indemnified
Party shall not settle any claim without the prior written approval of the
Company, which approval shall not be unreasonably withheld, so long as the
Company is not in material breach of this Appendix A. Also, each Indemnified
Party shall make reasonable efforts to mitigate its losses and liabilities.


MTC/ej/358731 lv l


